Title: From George Washington to Colonel Moses Hazen, 27 January 1780
From: Washington, George
To: Hazen, Moses


          
            Dear Sir
            Head Quarters Morris Town 27 Jany 1780.
          
          I have recd your four favs. of yesterday, the last of which did not reach me untill this morning. Before the last came to hand, I had given directions to Genl St Clair to prepare himself to go down to you—to make enquiry into the situation of matters below, and in conjunction with you, to endeavour to find out

whether it will be possible to retaliate upon the enemy, and if not, whether some different position of our Guards will not be necessary in future. General St Clair will not be down before the Morning. He will have orders to endeavour to carry into execution any plans which you may have formed and which from circumstances may seem feasible, but from the present strength of the Enemy, I do not conceive that any thing upon a large scale can be attempted—surprizes, by small well conducted parties, seem most likely to promise success. I have, ever since the North River was passable, conceived the practicability of such a plan as Colo. Willets. He may be desired to be making enquiries, and if he finds good reason to beleive that he can make a descent with success, I will cheerfully consent to the trial of the experiment. I imagine the Bulk of the enemy’s transports are in Newtown Creek upon Long Island, which may be more safe and accessible than Turtle Bay.
          I sincerely hope you may find an opportunity of Revenge in some way or other. You have not acknowledged my letter of the 25th. Be pleased to say whether you received it.
          If Colo. Willet chuses to come up to fix his plan with me, or to pick out any particular Men for the purpose, he may be indulged. There are the Men of Webbs Regt cloathed in Red, who I think well calculated on that account for such an enterprize. I am &c.
        